United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1828
                       ___________________________

                                 Mark D. Morgan

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Jerry Bartruff; Gail Huckins; Kelli Collins; Kevin Weideman; Pamela Benson;
 Clarence Key; Elizabeth Robinson; Karen Muelhaupt; Lawrence James; Richard
Boardwell; Nancy Boyd; Walter Reed, Jr.; Steven Young; Barbara Western; Daren
Jacques; Doris Kelley; Jim Felker; W. Thomas Phillips; Robyn Mills; Arthur Neu;
David Erickson; Michael Sadler; Charles Larson; John Chalstrom; Nancy Turner;
 Sheryl Griffith; Johnie Hammond; Michael Coleman, Rev.; John Baldwin; Fred
          Scaletta; Jerry Burt; Sheryl Lockwood; Daniel Craig; Greg Ort

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                         Submitted: November 27, 2013
                          Filed: November 29, 2013
                                 [Unpublished]
                                ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Mark Morgan appeals the district court’s1 adverse judgment in his 42 U.S.C.
§ 1983 action arising from his present lack of access to sex-offender treatment and
current inability to be heard and considered for parole eligibility. Following careful
de novo review, see Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011), we agree
with the district court that Morgan failed to state an equal protection claim, see Patel
v. United States Bureau of Prisons, 515 F.3d 807, 815 (8th Cir. 2008), or a due
process claim, see Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S.
1, 7 (1979); Sandin v. Conner, 515 U.S. 472, 483-84 (1995); Strutton v. Meade, 668
F.3d 549, 557 (8th Cir.), cert. denied, 133 S. Ct. 124 (2012); Callender v. Sioux City
Residential Treatment Facility, 88 F.3d 666, 669-70 (8th Cir. 1996); Stewart v.
Davies, 954 F.2d 515, 516 (8th Cir. 1992). We also agree that Morgan did not allege
that any named defendant was responsible for his lack of access to his minor children.

     Accordingly, we affirm the judgment of the district court, and we deny
Morgan’s motion for appointment of counsel. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.

                                          -2-